BROSKY, Judge,
dissenting:
I dissent. The majority opinion sets up a competing alternative to equitable distribution that is both unwise on policy grounds and contrary to the Legislature’s intent in enacting the Divorce Code. I would hold, first, that the initiation of a divorce action acts to abate or stay a pending partition action. Second, I would hold that a temporary pre-distribution could protect the property from the sort of waste that partition is designed to prevent.
In holding that a partition action is not abated by a subsequent divorce proceeding, the majority has set the stage for the Divorce Code to be by-passed in a number of cases. In any case of marital discord in which it appears probable that one party will receive less than half of the marital property held in tenancy by the entireties, that party’s counsel would, now, be well-advised to file an action in partition, alleging waste, before the other party initiates a divorce action. The Divorce Code’s equitable distribution provisions were meant to be the vehicle by which marital property was divided; not an alternate method, to be bypassed if tactics so indicate.1
The issue presently before this Court is whether the commencement of an action under the Divorce Code seeking the equitable distribution of marital property acts to abate a previously-instituted partition proceeding. Only one case exists which is directly on point (i.e., where the partition action was instituted prior to the divorce action), Daniels v. Daniels, 19 Pa. D & C 3d 36 (Berks 1981). There, the court *508held that a partition action was not preempted by a claim for equitable distribution in a subsequent divorce action. The rationale of the court mirrored that of appellant in this case. Specifically, the court stated that it was important to keep the integrity of a partition action intact. The court noted that while a partition action seeks to remedy wrongful appropriation of jointly held property, equitable distribution of marital property under the Divorce Code was not concerned with “wrongdoing” per se. 23 Pa.C.S. § 401(d). In addition, the court held that the partition action did not defeat a spouse’s rights to equitable distribution because the partitioned property would still be considered “marital property” subject to later equitable distribution. Lastly, the court noted that a spouse always had the protection of §§ 403(a) and 403(d)2 to prevent the dissipation of the partitioned marital property.
In all other cases which have addressed this basic issue— the interrelationship of a partition action and an action under the Divorce Code — it has been held that a subsequently filed partition proceeding is preempted by the equitable distribution provisions of the Divorce Code. In Platek v. Platek, 309 Pa.Super 16, 454 A.2d 1059 (1982), after determining that certain tort settlement proceeds constituted “marital” property, we held that the
court’s power to direct a partition of property is qualified by its duty to divide marital property in an equitable way. If the property is not marital property, the court may *509direct its partition. But if it is marital property, the court must instead, upon request of either party, direct its equitable division.
Id., 309 Pa.Superior Ct. at 24, 454 A.2d at 1062.
In Strock v. Strock, 22 Pa. D & C 3d 118 (Northampton 1982), the court, in holding that a partition action was superseded by the equitable distribution provisions of the Divorce Code, quoted language from Ferri v. Ferri, 129 P.L.J. 449 (1981) that the court would not entertain actions whose only function would be a “temporary redistribution” of the spouses’ marital property because that property would eventually be subject to redistribution under the provisions of the Divorce Code.
In finding support for its holding that the equitable distribution provisions would take precedence over the partition action, the Ferri court further stressed that
[e]ven a cursory examination of the extensive legislative history of the new Divorce Code yields the conclusion that the provisions made for equitable distribution of marital property and alimony are the bedrock upon which is founded the much-needed legal advancement which this act represents ... (Emphasis added).
129 P.L.J. at 450.
Consonant with the belief of the Ferri court as to the prominence of the equitable distribution provisions in the scheme of the new Divorce Code is an article written by Jack A. Rounick and Lynne Z. Gold-Biken3 which states that “the equitable distribution provisions, in conjunction with the alimony provisions, represent a giant step toward economic justice and financial independence for divorced spouses.”4 The authors believe that the act should be liberally construed “so that the progressive notions of modern-day family life, which are fundamental policies of the code, will be furthered.”5
*510Lastly, and by way of analogy, the court in Kramer v. Kramer, 110 Montg. Co. L.R. 135 (1982), held that once a divorce action had been filed under the 1980 Divorce Code, an action in replevin could no longer lie against a spouse, even for the possession of allegedly separate property.
I turn next to the relevant statutory provisions of the new Divorce Code. Substantial equitable powers have been vested in the courts in order to effectuate the goals of the new code as exemplified by 23 Pa.C.S. § 401(c), which provides:
In all matrimonial cases, the court shall have full equity power and jurisdiction and may issue injunctions or other orders which are necessary to protect the interests of the parties or to effectuate the purposes of this act, and may grant such other relief or remedy as equity and justice require against either party or against any third person over whom the court has jurisdiction and who is involved in or concerned with the disposition of the cause. (Emphasis added)
Section 401(c) was structured to “effectuate the purposes” of the Divorce Code, and these purposes are found in 23 Pa.C.S. § 102. Specifically relevant for our purposes are §§ 102(a)(6) and 102(b). It is the policy of the Commonwealth in § 102(a)(6) to “effectuate economic justice between parties who are divorced or separated ... and insure a fair and just determination and settlement of their property rights.” Section 102(b) further provides that “[t]he objectives set forth in subsection (a) shall be considered in construing provisions of this act and shall be regarded as expressing the legislative intent.” It is evident from these provisions alone that the express language of the statute is sufficient to justify a preemption of the partition action once an action under the Divorce Code has been instituted. I am, therefore, led to the conclusion that a partition action must be abated when an action is subsequently filed under the Divorce Code which seeks equitable distribution of the marital property.
*511Appellant, however, contends that if he is not permitted some present remedy, he could possibly lose the use of his property for as long as three years, should he choose to contest the divorce.6 The inequity of such a consequence is clear in cases, such as the present case, where the property in question consists of money held in a savings account. To allow such a result to occur clearly would not work to effectuate the “economic justice” contemplated by the code. 23 Pa.C.S. § 102(a)(6).
But even if appellant could not proceed with his partition action, he would not be left without relief under the Divorce Code. I would look to the broad equitable powers found in §§ 401 and 403 to provide relief. The proper remedy in the present case would be both to enjoin any waste or misappropriation of the marital property and to effectuate some type of pre-distribution or pre-use of the marital property by each of the spouses until their respective property rights are decided in the divorce proceeding.
The exercise of the broad equitable powers vested in the courts can be seen repeatedly in cases decided since the new code was enacted. For example, in Semasek v. Semasek, 331 Pa.Super. 1, 479 A.2d 1047 (1984), when a wife withdrew over $75,000 from a joint bank account and then contended that it should not be part of the valuation of the “marital estate,” we held that the intentional dissipation of marital assets by one spouse did not preclude its status as marital property in equitable distribution. Citing 23 Pa.C.S. § 401(c), this court then stated that it was the duty of the court to “issue other orders which are necessary to protect the interests of the parties and may grant such other relief *512or remedy as equity and justice require....” Id., 331 Pa.Superior Ct. at 9, 479 A.2d at 1051.
In Lazovitz v. Lazovitz, 307 Pa.Super. 341, 453 A.2d 615 (1982), this court issued a preliminary injunction restraining a husband from proceeding with a Florida divorce action and from removing from Pennsylvania any assets jointly owned with his wife or in which his wife had a marital interest. In so doing, we held that the injunctive powers of 23 Pa.C.S. § 403(a) could be invoked to protect a party’s right to equitable distribution of property, even though this was not specifically enunciated in the statute. (See, supra, note 2).
In Kramer, cited previously, the “marital residence” per se ceased to exist and the court therefore concluded that it could not order that marital property be returned to it. Nevertheless, the court stated that “[w]hen the marital home as such no longer exists, furnishing and household goods must be tentatively divided between the parties, with each receiving items of comparable quality and use with which to establish separate households.” In this instance the court did in fact effectuate a type of pre-distribution of the marital property.
One more comment needs to be made about the court’s equity powers. Some trial courts have narrowly construed their power and have required the traditional showing of irreparable harm. They have reasoned that if there are sufficient fixed marital assets (real estate, for example) to compensate a spouse ultimately for the property appropriated by the other spouse, such appropriation will not give rise to an injunction. This needs to be changed as economic justice can and is certainly denied where one spouse “steals” all of the liquid assets and dissipates them while the other spouse is told by the court to eat the house. The trial court needs to exercise its equity powers more sweepingly to maintain the status quo and to protect against waste by either party where a divorce action is pending. If that is done, no harm will come from the preemption of the partition action since protection of the asset can be provided *513by interim equity orders, and the property will be available for later equitable distribution in accordance with the factors in the Code and ultimate fairness to the parties.
Once it becomes known to members of the family bar that partitioned property is removed from the “marital estate” and is not subject to equitable distribution, this must influence the advice they give their clients. The result of holding that no preemption occurs — that the trial court should have proceeded with the partition action — is the following chaotic scenario.
Let us imagine a situation where there exists a marital bank account with $50,000 in it. It is the major marital asset. The husband consults his lawyer who advises him to take the money from the account and invite a partition action. He offers this advice because he knows that if the matter goes to equitable distribution the facts would certainly support an equitable distribution of at least 80% of the fund to the wife. Partition will yield only 50%. The wife’s lawyer is perplexed. If he does not partition, the husband may spend all of the money and no immediate remedy will be available to halt the dissipation. On the other hand, if he files a partition action, his client will be awarded only 50%. Finally, if he files a divorce action (which may occur in a case where the wife does not want a divorce) to invoke the equity powers, the majority would compel that the court proceed with the partition notwithstanding the existence of a subsequent divorce action. This result would certainly not help do “economic” justice in divorce situations. In fact, it would simply encourage clever tactics to instigate a partition action to the detriment of the dependent spouse. Further, it must be recalled if the wife, who does not want a divorce, is forced to file an action to beat her husband to the courthouse, the court has encouraged divorce instead of reconciliation.
I respectfully submit that the action of partition, being in derrogation of the commands of the Divorce Code to equitably distribute and do economic justice, must not be capable of abuse by clever litigants. In those cases where a divorce *514action is not filed before or after partition, then the court should partition if the plaintiff meets the burden of proof under Vento and its progeny. However, where a party has filed a divorce action in response to a partition action and has required equitable distribution, the partition action should be stayed and the court’s considerable equitable powers should be exercised to prohibit dissipation and to maintain the status quo, thus protecting the asset to be partitioned.
Accordingly, I would conclude that while a partition action is the proper remedy when one spouse has wrongfully appropriated jointly owned property to the detriment of the other spouse, this action is preempted by a subsequent action seeking equitable distribution under the Divorce Code. The broad equitable powers granted under the Divorce Code are more than adequate to protect appellant’s interest in this case, and thus no compelling reason exists to permit the partition action to proceed. As I would decide this case, appellant could then seek judicial intervention pursuant to the equitable powers of the Divorce Code in order to effectuate an equitable pre-distribution of the savings account until the parties’ property rights are definitively settled in the divorce proceeding.
I would affirm.

. Short of holding that the partition is not abated, the majority would, I think, also have done better to hold that the property can be partitioned but is also subsequently subject to equitable distribution. This option has been advanced in Judge Wieand’s concurring and dissenting opinion. There is one major problem with this approach: the partition of the property would necessarily result in each party receiving 50% of the proceeds. This would not necessarily reflect the equities of the situation which, of course, a pre-distribution could accomplish by suiting the division to the circumstances of each particular case. See note 7, infra. Therefore, as I will indicate, in my view the best of the three options is to hold that the partition action is abated; the property is subject to pre-distribution to prevent waste; and is then subject to full equitable distribution after the divorce.


. 23 Pa.C.S. §§ 403(a) & (d):
(a) Where it appears to the court that a party is about to remove himself or herself or his or her property from the jurisdiction of the court or is about to dispose of, alienate, or encumber property in order to defeat alimony pendente lite, alimony, child and spousal support, or similar award, an injunction may issue to prevent such removal or disposition and such property may be attached as provided by the Rules of Civil Procedure. The court may also issue a writ of ne exeat to preclude such removal.
(d) Any encumbrance or disposition of property to third persons who had notice of the pendency of the matrimonial action or who paid wholly inadequate consideration for such property may be deemed fraudulent and declared null and void.


. 25 Vill.L.Rev. 617 (1980).


. Id. at 627.


. Id. at 661.


. Judge Wieand's concurring and dissenting opinion in this case is also of this view. "This misappropriating spouse may in this manner be able to deprive the non-appropriating spouse of the use of his or her interest in entireties property during the entire pendency of a divorce action.” The cases cited in that concurring and dissenting opinion do not, as I read them, stand for the proposition that an interim, pre-distribution of property cannot be ordered. Even if they did, I would propose that this en banc court overrule them within the context presented here.